Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Response to Amendment

In response to applicant’s amendment received on 6/6/2022, all requested changes to the claims have been entered.   



Response to Argument

1.	Applicant’s arguments filed on 6/6/2022 have been considered but they are moot in view of the new ground(s) of rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,440234 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation.


U.S. Patent No. 10,440234
[Claim 1] An imaging processing system comprising: 

an image pickup device including an image sensor configured to output raw image data and first circuitry configured to 
     
receive over a transmission path, gamut information from a decoder of an image processing device that is communicatively coupled with the image pickup device the gamut information indicating a pluralities kinds of gamut supported by the image processing device;
set a first gamut for the image pickup device according to the received gamut information, the set first gamut being one of the received plurality of kinds of gamut received from the image processing device; 

convert the raw image data output from the image sensor into converted image data having the first gamut, 

compression-code the converted image data to generate compression-coded image data; and 

transmit, over the transmission path to the decoder of the image processing device, the compression-coded image data.

 the image processing device including second circuitry configured to select a second gamut;
extract, from a memory of the image processing device, 
stored conversion information to convert an image having the first gamut to an image having
the second gamut; and
decode and convert the compression-coded image data into image data having the second gamut using the extracted conversion information.


[Claim 18] The system according to claim 1, wherein the first gamut encompasses the second gamut.





[Claim 14] The system according to claim 2, wherein the predetermined transmission path includes a serial digital interface (SDI).

19. (Currently Amended) The system according to claim 1, wherein the first circuitry of the image pickup device is configured to generate the metadata indicating the first gamut.



[Claim 4] The system according to claim 3, wherein the metadata further includes information regarding imaging gamma used by gradation converter of the image pickup device.




[Claim 5] The system according to claim 1.wherein the second circuitry is further configured to: determine a conversion matrix according to the first gamut indicated by the metadata and a second gamut for output image data, decode the compression-coded image data to generate uncompressed image data having the first gamut, and convert the uncompressed image data having the first gamut into the output image data having the second gamut based on the conversion matrix.  

[Claim 6] The system according to claim 5, wherein the conversion matrix corresponds to a predetermined combination of the first gamut and the second gamut.


[Claim 7] The system according to claim 6, wherein the first gamut includes S- Gamut3.

[Claim 8] The system according to claim 7, wherein the kinds of gamut supported by the image processing includes DCI P3, ACES, ITU-709, ITU-R BT. 709, ITU 2020, or a film gamut.

[Claim 9] The system according to claim 7, wherein the circuitry of the image processing device is further configured to store a plurality of matrices, each corresponding to a different combination of the first gamut with a respective one of the kinds of gamut supported by the image processing device

[Claim 10] The system according to claim 9, wherein the circuitry of the image processing device is further configured to select one of the plurality of matrices as the conversion matrix based on metadata received from the image pickup device.

[Claim 11] The system according to claim 1, wherein the circuitry of the image pickup device is further configured to adjust a gamma of the converted image data having the first gamut.


[Claim 12] The system according to claim 1, wherein the circuitry of the image pickup device is further configured to use lossy compression when compression-coding the converted image data having the first gamut.

[Claim 13] The system according to claim 12, wherein the lossy compression includes MPEG compression coding.

[Claim 15] The system according to claim 1, wherein the circuitry of the image processing device is further configured to adjust a gradation of the uncompressed image data including the second gamut using predetermined gamma information.



	
1. An imaging processing system comprising: 
an image pickup device including circuitry configured to: 
obtain information on kinds of gamuts from an image processing device that is different from the image pickup device and 

specify, by the circuitry of the image pickup device, a first gamut based on the information, set a gamma and a first conversion matrix used to convert raw image data, 
convert the raw image data using the first conversion matrix into image data including the first gamut, adjust the image data including the first gamut by using the gamma designed as a non-linear function, compression-code the image data including the first gamut to generate compression-coded image data, 
transmit the compression-coded image data to the image processing device; and 
the image processing device including another circuitry configured to: decode the compression-coded image data to generate uncompressed image data including the first gamut, select one of a plurality of gamuts encompassed by the first gamut as a second gamut, the first gamut corresponding to a set of the plurality of gamuts and the second gamut corresponding to the one of the plurality of gamuts, and convert the uncompressed image data including the first gamut into another image data including the second gamut. 




2. The system according to claim 1, wherein the image pickup device further transmits metadata including information regarding the first gamut to the image processing device via a serial digital interface. 



3. The system according to claim 2, wherein the metadata further includes information regarding the gamma. 

   
 4. The system according to claim 1, wherein the other circuitry of the image processing device is further configured to convert the uncompressed image data including the first gamut into the image data including the second gamut using a second conversion matrix. 
See claim 1
  

5. The system according to claim 4, wherein the second conversion matrix corresponds to a predetermined combination of the first gamut and the second gamut. 
    6. The system according to claim 5, wherein the first gamut includes S-Gamut3. 
    7. The system according to claim 6, wherein the second gamut is one of DCI P3, ACES, ITU-709, ITU-R BT. 709, ITU 2020, or a film gamut. 
    8. The system according to claim 6, wherein the other circuitry of the image processing device is further configured to store a plurality of matrices, each corresponding to a different combination of the first gamut with the second gamut. 
   

 9. The system according to claim 8, wherein the other circuitry of the image processing device is further configured to select one of the plurality of matrices as the second conversion matrix based on gamut metadata received from the image pickup device. 
    10. The system according to claim 1, wherein the circuitry of the image pickup device is further configured to adjust the gamma of the image data including the first gamut. 
    11. The system according to claim 1, wherein the circuitry of the image pickup device is further configured to use lossy compression when compression-coding the image data including the first gamut. 
    12. The system according to claim 11, wherein the lossy compression includes MPEG compression coding. 
    13. The system according to claim 1, wherein the other circuitry of the image processing device is further configured to adjust a gradation of the other image data including the second gamut using predetermined gamma information.  



Claim 16 is rejected as same reason as claim 1 above. 
Claim 17 is rejected as same reason as claim 1 above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663